Order entered September 26, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00538-CV

                             GWENDOLYN BYARS, Appellant

                                              V.

                             MANUEL H. ORNELAS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-01578-E

                                          ORDER
       Before the Court is appellant’s September 24, 2018 motion for an extension of time to

file a jurisdictional letter brief. We GRANT the motion and extend the time to October 8, 2018.


                                                     /s/   ADA BROWN
                                                           JUSTICE